453 So.2d 508 (1984)
Ruthie Mae WASHINGTON, Appellant,
v.
PIC-N-PAY SUPERMARKET, INC., Appellee.
No. 83-1857.
District Court of Appeal of Florida, Fourth District.
August 1, 1984.
*509 David William Boone of Boone & Davis, P.A., Wilton Manors, for appellant.
Kathleen V. McCarthy, Hialeah, for appellee.
PER CURIAM.
Appellant seeks reversal of a final judgment based upon a directed verdict in favor of appellee.
The case arose out of a slip and fall experienced by appellant while shopping in appellee's supermarket. Among other things, appellant testified that she slipped on "[s]ome old nasty collard green leaves." She also said they "looked like they had been there for quite awhile." Furthermore, there was considerable evidence concerning the manner in which appellee operated the store, with particular reference to its handling of the produce, including collard greens. The collard greens were handled in a different manner from the other vegetables. They were not wrapped in saran wrap, and they were handled in such a way that the bunches were allowed to come apart and drop leaves when picked up and transported by grocery cart. The inferences to be drawn from the direct evidence regarding appellee's operation, plus appellant's description of the substance that caused her fall, together with the abundant circumstantial evidence, create a question of fact for the jury, precluding a directed verdict. Camina v. Parliament Insurance Co., 417 So.2d 1093 (Fla. 3d DCA 1982); Winn Dixie Stores, Inc. v. Burse, 229 So.2d 266 (Fla. 4th DCA 1969).
Accordingly, the judgment appealed from is reversed and the cause is remanded for a new trial.
REVERSED AND REMANDED with directions.
ANSTEAD, C.J., and DOWNEY and WALDEN, JJ., concur.